DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 2 and 11 are objected to.
Claims 7-9 and 16-18 are rejected under 35 U.S.C. 112(b).
Claims 1-6, 8-15, and 17-18 are rejected under 35 U.S.C. 103.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d) to Chinese Patent Application No. CN 202011191114.0, filed on October 30, 2020. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings are objected to because they fail to comply with 37 CFR 1.84(l), which requires that all drawings must be made by a process which will give them satisfactory reproduction characteristics. Every line, number, and letter must be durable, clean, black (except for color drawings), sufficiently dense and dark, and uniformly thick and well-defined. For example, the text in FIG. 4 does meet this requirement. 

Claim Objections
Claims 2 and 11 are objected to because of the following informalities: “storing the target hash value in a target storage node upon determined the target hash value is different from a hash value stored in the target storage node” should read “storing the target hash value in a target storage node upon determining the target hash value is different from a hash value stored in the target storage node”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-9 and 16-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 7 and 16 recite “wherein the sliding unit is determined by a height of a row having a highest frequency, and a gap between the rows of the target experimental data.” It is not clear what “frequency” is being referred to. Additionally, it is not clear what “row” is being analyzed for having a highest frequency (e.g. a row in a table, of the target experimental data, of the index table, etc.). Therefore, one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For the purposes of examination, the row height is interpreted to be a height of a row in a table, and frequency to be a frequency of occurrence of the row in a table.

Claims 8 and 17 recite “the data block”. There is insufficient antecedent basis for this limitation in the claim. Therefore, one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Claims 9 and 18 are dependent from claims 8 and 17, respectively. Therefore they inherit the deficiencies of their parent claims and are rejected accordingly. Claims 9 and 18 additionally recite “the step of determine a target matching mode…further comprises” and “the instructions for determine a target matching mode…further comprises,” respectively. There is insufficient antecedent basis for this limitation in the claim. Therefore, one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5, 8-12, 14, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Yakushev et al. (US 2013/0138620, hereinafter Yakushev), Agrawal et al. (“Efficient Pattern Matching over Event Streams”, Pub. 2008), and Marndi et al. (US 2007/0097755, hereinafter Marndi).

Regarding claim 1, Yakushev, in the analogous field of data processing, teaches A method for automatically collecting and matching laboratory data, wherein the method comprises steps of: 
at least one testing equipment (client 2, FIG. 1)
segmenting the target experimental data into a plurality of data blocks (Yakushev: The computing device of the computing environment breaks the storage objects into chunks (i.e. data blocks) of data, ¶ [0020] )
generating a data block index table according to the data blocks, wherein the data block index table comprises at least one data block identifier (Yakushev: deduplication index entry for each chunk includes a chunk identifier,¶ [0038]); 
obtaining the data block identifier upon determining the target experimental data in a storage node is loaded, and extracting data content in the target experimental data corresponding to the data block identifier by the target matching mode (Yakushev: deduplication index including chunkIDs is used in the redundancy check operation for a file C including additional newly created data, ¶ [0048]- [0051] and storage 716, ¶ [0075] Note the system is extracting matching data.)
However, Yakushev does not teach selecting a target matching mode from a plurality of predetermined matching modes according to the data block index table.
Agrawal, in the analogous field of data processing, teaches selecting a target matching mode from a plurality of predetermined matching modes according to the data block index table (Agrawal: supports two matching modes to choose from based on efficiency, verbose mode and compressed mode, Section 4.2: Complexity Analysis, Coping with Output Cost ); 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Yakushev with that of Agrawal and to select a matching mode, as taught by Agrawal according to the index table disclosed by Yakushev in order to determine a most cost effective matching mode with the blocks described in the index table (see Agrawal Section 4.2).

However, the combination of Yakushev and Agrawal does not teach obtaining a creation time of experimental data input [], and determining target experimental data corresponding to a target time in accordance with the creation time.
Marndi, in the analogous field of data processing, teaches obtaining a creation time of experimental data input [], and determining target experimental data corresponding to a target time in accordance with the creation time (Marndi: an initial time window is set. This generally extends from the lowest time value in the reference data to a time value equal to the time length of the input pattern, ¶[0015]); 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Yakushev and Agrawal with that of Marndi and to limit target data to a specific time range in order to preprocess the data and provide for fast and efficient approximate pattern matching (Marndi, ¶ [0014]-[0015]).

Regarding claim 2, the combination of Yakushev, Agrawal, and Marndi further teaches wherein the method further comprises: obtaining a granularity parameter of the target experimental data; generating a target hash value corresponding to the target experimental data according to the granularity parameter; 1storing the target hash value in a target storage node upon determined the target hash value is different from a hash value stored in the target storage node.  (Yakushev teaches storing a chunk identifying hash when the chunk identifying hash does not match any stored fingerprints, ¶ [0056], [0061]; Deduplication index stores hash values and sizes of each respective chunk. A chunk may be uniquely identified by a hash value and a chunk size. The system calculates a hash on a window of data to create a chunk identifying hash, where the window of data is interpreted as a granularity parameter, ¶ [0041]-[0045] and ¶ [0024])

Regarding claim 3, the combination of Yakushev, Agrawal, and Marndi further teaches wherein the segmenting step further comprises: determining a fingerprint identifier of a data segment corresponding to the target experimental data selected by a data segmentation window of a predetermined size; determining a data segmentation point of the target experimental data according to a position of a data segment and the fingerprint identifier; segmenting the target experimental data into corresponding data blocks in accordance with the data segmentation point (Yakushev: A chunk may be uniquely identified by a hash value and a chunk size. The system calculates a hash on a window of data to create a chunk identifying hash (i.e. a fingerprint), where the window of data is of a predetermined size (e.g. 48 bytes) and compares the chunk identifying hash to fingerprints and stores chunk boundaries accordingly, ¶ [0041]-[0045] and ¶ [0024]; the data segmentation point is interpreted as the chunk boundaries).  
 
Regarding claim 5, the combination of Yakushev, Agrawal, and Marndi further teaches wherein the step of determining a data segmentation point of the target experimental data according to a position of a data segment and the fingerprint identifier further comprises: determining an expected fingerprint identifier from a predetermined expected fingerprint identifier sequential table according to the position of the data segment; configuring a lower boundary of the current data segmentation window as the data segmentation point when the fingerprint identifier matches the expected fingerprint identifier; moving the data segmentation window by one sliding unit along a predetermined direction when the fingerprint identifier does not match the expected fingerprint identifier (Yakushev: the system calculates a hash on a window of data to create a chunk identifying hash (i.e. a fingerprint),) and compares the chunk identifying hash to pseudo fingerprints (i.e. expected fingerprint identifier) from pseudo fingerprint list 26 (i.e. predetermined expected fingerprint identifier sequential table) and stores chunk boundaries accordingly. If it is determined that the chunk identifying hash does not match the pseudo fingerprint, then the oldest byte is replaced with a newest byte (i.e. window is moved one sliding unit) and the process repeats, ¶ [0041]-[0045] and ¶ [0024]; the data segmentation point is interpreted as the chunk boundaries).
 
Regarding claim 8, the combination of Yakushev, Agrawal, and Marndi further teaches wherein the step of generating a data block index table according to the data blocks further comprises: determining a hash value, a pattern string and a bit-address corresponding to the data block; generating the data block index table according to the data block identifier, the hash value, the pattern string and the bit-address.  (Yakushev: index includes a ChunkID (i.e. hash value), a hash value (i.e. pattern string), ¶ [0061]). Yakushev also discloses storing chunk location information, ¶ [0030]).

Regarding claim 9, the combination of Yakushev, Agrawal, and Marndi further teaches wherein the step of determine a target matching mode from a plurality of predetermined matching modes according to the data block index table further comprises: determining a mapping between the pattern string and the data block according to the data block index table; selecting a shortest time-consuming matching mode as the target matching mode from the predetermined matching modes according to the mapping (Yakushev: index includes a ChunkID (i.e. hash value), a hash value (i.e. pattern string), ¶ [0061] Agrawal: two output modes for applications to choose based on requirements of runtime efficiency, Section 4.2).

Claims 10-12, 14, and 17-18 amount to an apparatus comprising memory comprising instructions that, when executed by one or more processors, performs the method of claims 1-3, 5, and 8-9, respectively.  Accordingly, claims 10-12, 14, and 17-18 are rejected for substantially the same reasons as presented above for claims 1-3, 5, and 8-9 and based on the references’ disclosure of the necessary supporting hardware and software (Yakushev: memory with instructions, processor, ¶ [0010]). 

Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Yakushev et al. (US 2013/0138620, hereinafter Yakushev), Agrawal et al. (“Efficient Pattern Matching over Event Streams”, Pub. 2008), Marndi et al. (US 2007/0097755, hereinafter Marndi), and Hua et al. (US 2010/0266215, hereinafter Hua).

Regarding claim 4, the combination of Yakushev, Agrawal, and Marndi teaches the method of claim 3, as described prior. The combination further teaches wherein the step of determining a fingerprint identifier of a data segment corresponding to the target experimental data selected by the data segmentation window of a predetermined size further comprises: determining a byte size of the data segment corresponding to the target experimental data in the data segmentation window; generating the fingerprint identifier according to the data segment when the byte size is within a predetermined range; moving the data segmentation window by a sliding unit along a predetermined direction (Yakushev teaches a sliding window of data for which the chunk identifying hash (i.e. fingerprint) is calculated and chunk boundaries are stored when the chunk identifying hash matches the pseudo fingerprint, and sliding the window by replacing an oldest byte with a newest byte within the window, ¶ [0024] and [0041]-[0045]. Examiner notes that having applied the broadest reasonable interpretation, a “predetermined range” is interpreted as a non-zero byte size).
However, the combination does not specifically teach when the byte size is not within the predetermined range.
Hua, in the analogous field of data processing, teaches when the byte size is not within the predetermined range (Hua teaches the size of any segment block is in the range [1, w], ¶ [0045]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Yakushev, Agrawal, and Marndi with that of Hua and to enforce a predetermined range for the window for efficient and fast hardware implementation (Hua, ¶ [0041]).

Claim 13 amounts to an apparatus comprising a memory comprising instructions that, when executed by one or more processors, performs the method of claim 4.  Accordingly, claim 13 is rejected for substantially the same reasons as presented above for claim 4 and based on the references’ disclosure of the necessary supporting hardware and software (Yakushev: memory with instructions, processor, ¶ [0010]).

Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Yakushev et al. (US 2013/0138620, hereinafter Yakushev), Agrawal et al. (“Efficient Pattern Matching over Event Streams”, Pub. 2008), Marndi et al. (US 2007/0097755, hereinafter Marndi), and Mondal et al. (US 2010/0042790, hereinafter Mondal).

Regarding claim 6, the combination of Yakushev, Agrawal, and Marndi teaches the method of claim 5, as described prior.  
However, the combination does not specifically teach determining a partitioning number of the current data block according to the position of the data segment; determining the expected fingerprint identifier from the expected fingerprint identifier sequential table according to the partitioning number. 
Mondal, in the analogous field of data processing, teaches determining a partitioning number of the current data block according to the position of the data segment; determining the expected fingerprint identifier from the expected fingerprint identifier sequential table according to the partitioning number (Mondal: partition IDs are associated with fingerprints, ¶ [0040]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Yakushev, Agrawal, and Marndi with that of Mondal and to apply the known technique of associating partition id’s with fingerprints, as disclosed by Mondal, to the system disclosed by the combination of  Yakushev, Agrawal, and Marndi, in order for processing to be localized within individual partitions (Mondal, ¶[0040]).

	
Allowable Subject Matter
Claims 7 and 16 are found to neither be taught nor suggested by the prior art as a whole, either alone or in combination. In particular, the following limitations in claims 7 and 16 are not found in the prior art references: “wherein the sliding unit is determined by a height of a row having a highest frequency, and a gap between the rows of the target experimental data”.
Claims 7 and 16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ryan et al. (US 2012/0130983) discusses a  string matching system that provides for very fast and efficient pattern matching against large sets of certain types of pattern strings.
Simonyi (US 2007/0150469) discusses a method and system for searching multi-segment strings.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LANA ALAGIC whose telephone number is (571)270-1624. The examiner can normally be reached Monday-Thursday 8:00 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TAMARA T KYLE can be reached on (571)272-4241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/L.A./               Examiner, Art Unit 2156                                                                                                                                                                                         	07/18/2022

/William B Partridge/Primary Examiner, Art Unit 2183